United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       November 30, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 05-40880
                            Summary Calendar


CARLOS ARMENTA,

                                       Plaintiff-Appellant,

versus

MEDICAL DIRECTOR REGINALDO STANLEY; PHYSICIAN’S ASSISTANT
JONATHAN PLEASANT; DEBRA GRIGG; ATTORNEY GENERAL OFFICE OF TEXAS,

                                       Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                            (5:04-CV-285)
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Carlos Aviles Armenta, Texas prisoner #

743688, appeals the dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim on which relief may be

granted.   Armenta contends that the district court erred in (1)

dismissing his claim, (2) denying the appointment of counsel, and

(3) denying    discovery.     We   construe   his   “motion     for    summary

judgment” as a supplement to his appellate brief.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Armenta asserts that on January 27, 2004, Nurse Grigg gave

Armenta a few Tylenol tablets and sent him to solitary confinement

with a broken nose, dislocated shoulder, and serious rib injury;

that there was a two-day delay in medical attention from January 27

to January 29; that Dr. Stanley treated him by phone and prescribed

ibuprofen for ten days; that P.A. Pleasant prescribed nasal saline

spray for Armenta’s broken nose and refused to order x-rays of

Armenta’s ribs; and that Armenta’s ribs were not x-rayed until

March 5.        Armenta’s own allegations in his complaint and the

medical records fail to show that any of the defendants “refused to

treat    him,   ignored    his    complaints,    intentionally    treated   him

incorrectly,      or    engaged    in   any   similar   conduct   that   would

clearly evince a wanton disregard for any serious medical needs.”

Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756

(5th Cir. 2001) (internal quotation marks and citation omitted).

To the extent Armenta argues that the defendants should have

employed a different course of treatment or should have ordered a

rib x-ray at an earlier time, his allegations and the underlying

facts do not support a constitutional claim grounded in deliberate

indifference.     See    Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).

     The district court did not abuse its discretion in declining

to appoint counsel to represent Armenta.            See Ulmer v. Chancellor,

691 F.2d 209, 212 (5th Cir. 1982).            Neither has Armenta shown that

the district court abused its discretion regarding its discovery

                                         2
orders.   See McKethan v. Texas Farm Bureau, 996 F.2d 734, 738 (5th

Cir. 1993).

     The district court's dismissal for failure to state a claim

counts as one strike under 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).     We caution Armenta

that if he accumulates three strikes, he will not be allowed to

proceed in forma pauperis in any civil action or appeal filed while

he is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See § 1915(g).

    AFFIRMED; ALL PENDING MOTIONS DENIED; SANCTION WARNING ISSUED.




                                 3